

117 S1046 ES: Residential Substance Use Disorder Treatment Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1046IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the residential substance use disorder treatment program, and for other purposes.1.Short titleThis Act may be cited as the Residential Substance Use Disorder Treatment Act of 2021. 2.Residential substance use disorder treatment program(a)AmendmentsPart S of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10421 et seq.) is amended—(1)in the part heading, by striking substance abuse and inserting substance use disorder;(2)in section 1901 (34 U.S.C. 10421)—(A)in subsection (a)—(i)in paragraph (1)—(I)by striking substance abuse each place it appears and inserting substance use disorder; and(II)by inserting after programs the following: , including medication-assisted treatment programs, which shall be permitted to use any type of medication that has been approved to treat substance use disorders pursuant to section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), or any type of biological product licensed under section 351 of the Public Health Service Act (42 U.S.C. 262),; and(ii)in paragraph (3), by striking substance abuse each place it appears and inserting substance use disorder;(B)in subsection (b), by striking substance abuse and inserting substance use disorder; and(C)in subsection (c)—(i)by striking part for treatment and inserting “part for—(1)treatment;(ii)in paragraph (1), as so designated, by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(2)expanding residential substance use disorder treatment programs to use not less than 1 medication or treatment that has been approved to treat substance use disorders pursuant to section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355).;(3)in section 1902 (34 U.S.C. 10422)—(A)in subsection (b)—(i)in the subsection heading, by striking abuse and inserting use; and(ii)by striking substance abuse each place it appears and inserting substance use disorder;(B)in subsection (c), by striking substance abuse each place it appears and inserting substance use disorder;(C)in subsection (d), by striking substance abuse treatment and inserting substance use disorder treatment;(D)in subsection (f), by striking substance abuse and inserting substance use disorder; and(E)by adding at the end the following:(g)Training requirement(1)In generalTo be eligible to receive funds under this part, the chief medical officer of the prison or jail or appropriate staff overseeing the program shall complete training, before or within a reasonable amount of time after receiving the funds, on, at a minimum—(A)the science of addiction;(B)the latest research and clinical guidance for detoxification and withdrawal management and the treatment of substance use disorders in criminal justice settings;(C)strategies for continuity of care during and after incarceration; (D)an overview of—(i)all medications for the treatment of substance use disorders;(ii)how to obtain certification as an opioid treatment provider (OTP) or waivers under the Controlled Substances Act (21 U.S.C. 801 et seq.) for prescribing certain medications; and(iii)evidence-based behavioral therapies used in addition to medication to improve medication adherence and treatment outcomes; and(E)any other topic determined by the Attorney General, in coordination with the Secretary of Health and Human Services and in consultation with experts in addiction science, to be a core element for successful training under this paragraph. (2)RequirementThe training required under paragraph (1) shall include guidance on how to—(A)engage relevant stakeholders;(B)identify available resources for, and gaps and barriers to, providing residential substance use disorder treatment; and(C)develop a plan to overcome obstacles to administering and offering medication-assisted treatment.(h)Provider affiliationAny entity, including a prison or jail, that receives Federal funds for a program or activity that offers medication-assisted treatment shall have an affiliation with a provider that can—(1)prescribe not less than 1 medication-assisted treatment to patients after release from the entity; and(2)discuss the risks and benefits of, and alternatives to, medication-assisted treatment with patients.; and(4)in section 1904 (34 U.S.C. 10424)—(A)by amending subsection (c) to read as follows:(c)Local allocation(1)In generalNot less than 10 percent of the total amount made available to a State under subsection (a) for any fiscal year shall be used by the State to make grants to local correctional and detention facilities in the State (provided such facilities exist therein).(2)Jail-based substance use treatment programsA jail-based substance use disorder treatment program described in paragraph (1) may be made available to any individual who is—(A)awaiting trial or is otherwise in pre-trial detention; or(B)serving a sentence of imprisonment in the jail.; and(B)by amending subsection (d) to read as follows:(d)Evidence-Based treatments(1)In generalA State may use amounts received under this part to—(A)provide any type of medication-assisted treatment that has been approved to treat substance use disorders pursuant to section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), and any type of biological product licensed under section 351 of the Public Health Service Act (42 U.S.C. 262), and prescribe overdose reversal medications during the residential substance use disorder treatment program or after care;(B)cover costs associated with the training required under section 1902(g); (C)obtain waivers under clause (ii) or (iv) of section 303(g)(2)(G) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)); and(D)obtain certification as an opioid treatment provider (OTP) in accordance with part 8 of title 42, Code of Federal Regulations, or any successor thereto, or the prescription of medications to treat substance use disorders. (2)DefinitionIn this subsection, the term medication-assisted treatment means a treatment plan that combines behavioral therapy with any type of medication that has been approved to treat substance use disorders pursuant to section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), or any type of biological product licensed under section 351 of the Public Health Service Act (42 U.S.C. 262)..(b)Authorization of appropriationsSection 1001(a)(17) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(17)) is amended to read as follows:(17)There are authorized to be appropriated to carry out the projects under part S $40,000,000 for each of fiscal years 2022 through 2026..(c)DefinitionSection 901(25) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(25)) is amended to read as follows:(25)the term residential substance use disorder treatment program means a course of comprehensive individual and group substance use disorder treatment services in residential treatment facilities that, to the greatest extent practicable, follow the guidance entitled, Promising Practice Guidelines for Residential Substance Abuse Treatment, published in November 2017 by the Bureau of Justice Assistance, or as thereafter amended to conform to current standards of care;.Passed the Senate July 30, 2021.Secretary